In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00072-CR
                               __________________

                   ANDRE RISHAWN ROBERTS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                      Trial Cause No. 14-20527
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Andre Rishawn Roberts challenges the trial court’s order declining

to review the merits of his pro se application for writ of habeas corpus. We dismiss

the appeal for want of jurisdiction.

                                       Background

      In 2014, a grand jury indicted Roberts for possession of a controlled

substance. Roberts pleaded guilty, and the trial court found that the evidence
                                           1
substantiated Roberts’s guilt, deferred adjudicating Roberts guilty, placed Roberts

on community supervision for a term of ten years, and assessed a $500 fine.

Subsequently, the State filed a motion to revoke Roberts’s unadjudicated probation.

      Roberts filed a pro se application for writ of habeas corpus seeking relief

under article 11.08 of the Texas Code of Criminal Procedure. See Tex. Code Crim.

Proc. Ann. art. 11.08 (West 2015). In his application, Roberts complained that he

was being illegally restrained because his indictment had a fatal defect and failed to

charge an offense, his guilty plea was involuntary, and his counsel was ineffective

because counsel failed to ask the trial court to rule on Roberts’s pretrial motion to

quash the indictment during the plea proceeding. Roberts argued that the order

placing him on community supervision is void, the State’s motion to revoke was

based on hearsay, and he was being denied bail. Roberts sought a ruling on his

motion to quash the indictment and a dismissal of all charges against him. The trial

court entered an order denying Roberts’s application for writ of habeas corpus,

stating that because Roberts was represented by appointed counsel, Roberts was not

entitled to hybrid representation. The trial court stated that it would only consider

matters filed and presented by Roberts’s counsel. Roberts appealed.




                                          2
                                       Analysis

      In his pro se brief, Roberts asks this Court to grant the relief he requested in

his pro se application for writ of habeas corpus, which the trial court declined to

consider because Roberts was not entitled to hybrid representation. When a trial

court refuses to issue a writ of habeas corpus without considering the merits of the

habeas corpus claim, we do not have appellate jurisdiction over an attempted appeal.

Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991), superseded in part

by statute, Tex. Code Crim. Proc. Ann. art. 11.072 (West 2015); Ex parte Young,

257 S.W.3d 276, 277 (Tex. App.—Beaumont 2008, no pet.); cf. Ex parte Villanueva,

252 S.W.3d 391, 395-97 (Tex. Crim. App. 2008) (holding that the Hargett rule

addressing the right to appellate review does not apply when the application is filed

under Article 11.072 because a writ of habeas corpus issues by operation of law).

      The record before us does not establish that the trial court ruled on the

underlying merits of Roberts’s pro se writ application under Article 11.08. Instead,

the trial court’s order denying the application specifically states that Roberts was not

entitled to hybrid representation and the trial court would only consider matters filed

by Roberts’s counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.

2007) (holding that a trial court is free to disregard any pro se motions filed by a

defendant represented by counsel because a defendant has no right to hybrid

                                           3
representation). The trial court did not issue a writ of habeas corpus, nor did the trial

court conduct an evidentiary hearing on the application for the writ.

      We conclude that because the trial court refused to issue a writ of habeas

corpus and declined to consider the merits of Roberts’s Article 11.08 writ

application, this Court lacks jurisdiction to review the trial court’s determination.

See Ex parte Hargett, 819 S.W.2d at 868. Accordingly, we dismiss the appeal for

want of jurisdiction.

      APPEAL DISMISSED.


                                               ______________________________
                                                      STEVE McKEITHEN
                                                          Chief Justice


Submitted on May 2, 2019
Opinion Delivered June 12, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                           4